The court finds that the jurisdiction of this court rn this proceeding in error was based on the allegation in the petition in error that it involves questions arising under the constitution of the United States and of the state of Ohio, and the court finds that the record does not disclose that the disposition of the case requires the consideration of any constitutional question, or that such question is involved.
It is, therefore, ordered and adjudged that this cause be, and the same is hereby, dismissed for want of jurisdiction.

Dismissed for zuant of jurisdiction.

Nichols, C. J., Johnson, Donahue, Wanamaker, Newman, Jones and Matthias, JJ., concur.